Acknowledgement
This Notice of Allowance is in response to after final amendments filed 6/10/2022.
Reasons for Allowance
Claims 1, 2, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Mizoguchi (US 2021/0094529 A1), taken alone or in combination, does not teach the claimed driving assistance apparatus that suppresses acceleration of a host vehicle due to an operation of an accelerator pedal by a driver of the host vehicle in a case where the operation of the accelerator pedal is determined to be an erroneous operation, the driving assistance apparatus comprising: 
a pedal erroneous operation determining unit configured to determine whether the operation of the accelerator pedal by the driver is the erroneous operation; 
a pedal erroneous operation handling unit configured to suppress acceleration of the host vehicle in a case where the pedal erroneous operation determining unit determines that the operation of the accelerator pedal is the erroneous operation; and 
a situation determining unit configured to determine whether the driver is in a pedal erroneous operation inducing situation based on at least one of a traveling situation of the host vehicle or an operation situation of a brake pedal by the driver, wherein: 
the pedal erroneous operation determining unit is configured to, in a case where the situation determining unit determines that the driver is not in the pedal erroneous operation inducing situation, determine that the operation of the accelerator pedal is the erroneous operation when a rate of change in an operation amount of the accelerator pedal by the driver is equal to or greater than a first erroneous operation determination threshold value, and configured to, in a case where the situation determining unit determines that the driver is in the pedal erroneous operation inducing situation, determine that the operation of the accelerator pedal is the erroneous operation when the rate of change in the operation amount of the accelerator pedal by the driver is equal to or greater than a second erroneous operation determination threshold value; and 
the second erroneous operation determination threshold value is smaller than the first erroneous operation determination threshold value, 
wherein the situation determining unit is configured to determine that the driver is in the pedal erroneous operation inducing situation in a case where a deceleration of the host vehicle 2Application Serial No.: 17/075,106when the driver is not operating the brake pedal is equal to or greater than a deceleration determination threshold value.
Specifically, Mizoguchi discloses a similar apparatus (i.e. traveling control apparatus 1 in Figure 1) that suppresses acceleration of a host vehicle due to an operation of an accelerator pedal by a driver of the host vehicle in a case where the operation of the accelerator pedal is determined to be an erroneous operation (see ¶0002, ¶0022), the driving assistance apparatus comprising a pedal erroneous operation determining unit configured to determine whether the operation of the accelerator pedal by the driver is the erroneous operation (see ¶0057-0066), a pedal erroneous operation handling unit configured to suppress acceleration of the host vehicle in a case where the pedal erroneous operation determining unit determines that the operation of the accelerator pedal is the erroneous operation (see ¶0061-0066), and a situation determining unit configured to determine whether the driver is in a pedal erroneous operation inducing situation based on at least one of a traveling situation of the host vehicle or an operation situation of a brake pedal by the driver (see ¶0041), wherein the pedal erroneous operation determining unit is configured to, in a case where the situation determining unit determines that the driver is not in the pedal erroneous operation inducing situation, determine that the operation of the accelerator pedal is the erroneous operation when a rate of change in an operation amount of the accelerator pedal by the driver is equal to or greater than a first erroneous operation determination threshold value (see ¶0061-0066; ¶0053-0054), and configured to, in a case where the situation determining unit determines that the driver is in the pedal erroneous operation inducing situation, determine that the operation of the accelerator pedal is the erroneous operation when the rate of change in the operation amount of the accelerator pedal by the driver is equal to or greater than a second erroneous operation determination threshold value (see ¶0061-0066; ¶0053-0054), and the second erroneous operation determination threshold value is smaller than the first erroneous operation determination threshold value (see Figure 8). However, Mizoguchi does not disclose that the situation determining unit is configured to determine that the driver is in the pedal erroneous operation inducing situation in a case where a deceleration of the host vehicle 2Application Serial No.: 17/075,106when the driver is not operating the brake pedal is equal to or greater than a deceleration determination threshold value, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 4/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661